Citation Nr: 0818268	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  98-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder. 

2. Entitlement to service connection for gynecological 
disability manifested by severe bleeding.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION 

The veteran, who is the appellant, served on active duty from 
May 1974 to May 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 1997, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND 

In April 2008, the veteran was afforded the opportunity for 
another hearing before the Board as the Veterans Law Judge, 
who conducted the hearing in November 2003, was no longer at 
the Board.  In April 2008, the veteran elected to have 
another hearing.  

Accordingly to ensure due process, the case is REMANDED for 
the following action:

Schedule the veteran for a 
videoconference hearing before the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

